Citation Nr: 0933392	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  03-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to 
include spondylolisthesis of the lumbar spine.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from November 1981 to June 
1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A hearing was held before the 
undersigned Veterans' Law Judge in September 2005.  

In May 2007, the Board issued a decision denying the 
Veteran's appeal.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Joint Motion dated in July 2008, the Secretary of 
Veterans Affairs and the Veteran, through an attorney, filed 
a Joint Motion to vacate the Board decision.  The Court 
granted that motion later that month.  The case has now been 
returned to the Board for further action in accordance with 
the terms of the Joint Motion.  

The Board notes that although the Veteran was represented 
before the Court by an attorney, no authorization form has 
been submitted indicating that the Veteran has an authorized 
representative before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his Travel Board hearing, the Veteran testified that 
he hurt his back while pulling stands on the flight line at 
McGuire Air Force Base; that he was treated at the Watson 
Army Hospital at Fort Dix; that he was not treated again 
during service; and that a 1998 civilian medical board 
diagnosed the Veteran as having spondylolisthesis of the 
lumbar spine either as a possible birth defect and/or a 
military injury.  The Veteran's service medical records 
confirm that he was treated for lumbosacral strain and back 
pain at Fort Dix Army Hospital following an accident on the 
flight line.  An August 1998 Social Security Administration 
determination found that the Veteran had been disabled since 
August 1996 due to degenerative cervical and lumbar disc 
diseases, including two herniated lumbar discs, 
spondylolisthesis, and adjustment disorder with depressed 
mood.

In the decision of May 2007, the Board noted that the Veteran 
had failed to report for a VA examination which had been 
scheduled for December 2006 to assist him in his claim for 
service connection for a low back disorder.  The Board then 
denied the claim based on a finding that there was no 
evidence that the Veteran currently had a back disorder which 
was related to service.  

In the Joint Motion, it was stated that a remand was required 
because the Board had failed to provide adequate reasons and 
bases as to whether the Veteran had provided good cause for 
his failure to appear for the VA examination.  Specifically, 
the Joint Motion stated that the Board had not discussed the 
fact that a copy of the examination notice which was 
contained in the file was dated two days after the 
examination.  

Regarding the VA examination notice pertaining to the 
examination which had been scheduled on December 16, 2006, 
the Board notes that the copy of the letter contained in the 
claims file does in fact bear a date of December 18, 2006, at 
the top of the letter.  However, this  should not be 
interpreted as proof that a letter was not provided to the 
Veteran prior to the examination.  On the contrary, this most 
likely indicates simply that the particular copy of that 
letter that is contained in the claims file was printed out 
two days after the Veteran failed to appear for that 
examination.  This interpretation is confirmed by the fact 
that the Veteran has never complained that he was not 
provided timely notice of the examination.  In a letter dated 
in April 2007 (which had not yet been added to the claims 
file at the time of the Board's previous decision), the 
Veteran reported, in essence, that he missed his examination 
in December 2006 because of a conflict with the dates of the 
holy season of his religion.  

Nevertheless, in light of the Veteran's explanation of the 
reason for failing to appear at the December 2006 
examination, and his apparent willingness to undergo a VA 
examination, the Board concludes that he should be afforded 
another opportunity to undergo a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  VA should schedule the Veteran for an 
orthopedic/neurologic examination to 
determine the nature, extent and etiology 
of any spinal disorder found.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the examiner should so 
indicate in the report.  The examiner 
should determine whether any spinal 
disorder(s) is present, and, if so, the 
correct diagnostic classification and 
etiology of any disorder found.  All 
special studies or tests including MRI, 
X-rays, and range of motion testing 
deemed necessary by the examiner is to be 
accomplished.  The examination report 
should include a detailed account of all 
pathology found to be present.  After the 
claims file is reviewed and a thorough 
clinical examination is conducted, the 
examiner should offer an opinion as to: 
(1) whether the Veteran has any 
particular disorder(s) of the spine, such 
as arthritis, and (2) whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder(s): 
(a) began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of an accident on the flight 
line in August 1982, (b) was manifested 
within one year of service discharge if 
arthritis is found, or (c) was caused, or 
aggravated, by injuries sustained in an 
August 1996 post-service motor vehicle 
accident.

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

2.  After completion of the above, VA 
should readjudicate the Veteran's 
service-connection claim, including any 
additional evidence obtained by VA on 
remand.  If any determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




